Citation Nr: 0424937	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
bilateral hearing loss.  The RO sent the veteran a letter to 
this effect during that same month, along with a copy of the 
July 1999 rating decision and notice of his appellate rights.  
In July 1999, the veteran filed a notice of disagreement 
(NOD), wherein he specifically contested the denial of 
service connection for hearing loss.  In March 2000, the RO 
issued the veteran a statement of the case (SOC) that 
addressed the service connection claim.  In April 2000, the 
veteran filed a generic substantive appeal (VA Form 9).  The 
Board will construe the April 2000 substantive appeal as 
having perfected a timely of the issue of service connection 
for bilateral hearing loss.

By a rating decision dated in July 2000, the RO granted the 
veteran's claim of service connection for left ear hearing 
loss, but continued the denial of service connection for 
right ear hearing loss.  In this regard, the Board observes 
that the letter that accompanied the July 2000 supplemental 
statement of the case indicates that the RO informed the 
veteran that if the supplemental statement of the case 
contained an issue which was not included in his substantive 
appeal, the veteran had to respond within 60 days to perfect 
his appeal of the new issue.  In addition, in the July 2000 
notice letter, the RO further advised that the veteran had 60 
days in which to submit any additional evidence in support of 
his pending appeal.  In August 2003, the RO furnished the 
veteran a second supplemental statement of the case that 
addressed the additional evidence provided by the veteran and 
discussed the propriety of the zero percent rating assigned 
for the service-connected left ear hearing loss.

In view of the foregoing, the Board notes that for a VA 
decision to become final and binding on a claimant, a 
claimant must first received proper written notice of the 
decision.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
Also, such written notice must explain the reasons and bases 
for the decision and apprise the claimant of his procedural 
and appellate rights, in the event the claimant disagrees 
with the decision and elects to appeal.  38 U.S.C.A. § 5104 
(West 2002).  38 C.F.R. §§ 3.103, 19.25 (2003).  For this 
reason, the Board is concerned that the RO's July 2000 
letters inadvertently misled the veteran into believing that 
he did not need to file a NOD with respect to the issue of 
entitlement to an initial compensable rating for left ear 
hearing loss, if he desired appellate review of that matter.  
See Grantham v. Brown, 114 F.3d 1156, 1157-58 (Fed. Cir. 
1997) (holding that a RO's initial decision regarding a claim 
for service connection might not resolve, or even address, 
all necessary elements of the application for benefits, and 
that another notice of disagreement is required to initiate 
an appellate review of any other element, including the 
compensation level or effective date, of the claim).  
Therefore, the issue concerning the initial rating assigned 
following the grant of service connection for left ear 
hearing loss is referred to the RO for the purpose of 
providing the veteran with written notice of his procedural 
and appellate rights as regards that issue.  38 U.S.C.A. 
§ 5104; 7105 (West 2002); 38 C.F.R. §§ 1.103, 19.25 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
entitlement to service connection for right ear hearing loss 
must be remanded for further development and adjudication.

The Board notes that the veteran was scheduled for a VA audio 
examination in June 2003.  The record indicates that the 
veteran did not report for this examination as scheduled.  
The record also indicates that a letter was sent to the 
veteran approximately two weeks prior to the examination 
stating that "[y]ou will be notified by separate letter as 
to the date, time and place that this examination will be 
conducted."  The record reflects that the applicable medical 
center was to notify the veteran of the date, time and place 
of the appointment.  There is no indication in the record, 
however, that this notice was sent to the veteran. 

In light of the above, it is unclear whether the veteran 
received adequate notice of the scheduled VA examination.  
And, while the letter sent to the veteran indicates that he 
was apprised of the importance of appearing for the VA 
examination, so that he could make an informed decision as to 
whether to report for the examination, see Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), the Board is unable 
to ascertain from the information of record if the veteran 
knew when and where to appear for such examination.  Thus, to 
afford the veteran the benefit of all reasonable doubt and, 
the Board concludes the RO should make another attempt to 
have the veteran examined.  In doing so, the RO should again 
advise the veteran that a new examination is necessary to 
properly adjudicate the veteran's claim.  And the RO should 
also notify the veteran that his failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  A review of the claims folder 
shows that the veteran underwent a physical examination in 
1954 or 1955, prior to beginning his career with the New York 
Police Department (NYPD).  The veteran indicated that this 
physical included an audiological examination.  The results 
of any such audiological examination would be relevant to the 
veteran's claim of service connection for right ear hearing 
loss.  Therefore, on remand, the RO should make an attempt to 
obtain such records, if possible, and associate them with the 
claims file. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
examined or treated him since service for 
right ear hearing loss.  This should 
specifically include the examination 
report from the NYPD entrance physical 
conducted in 1954 or 1955.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded VA examination to determine the 
nature, extent and etiology of any 
disability manifested by right ear 
hearing loss that is found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing, including an audiological 
evaluation, should be accomplished.  The 
examiner should specifically address the 
auditory thresholds in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz for each 
ear, and should address the veteran's 
speech recognition scores for each ear 
using the Maryland CNC Test.

In addition, based on the results of the 
audiological examination and a review of 
the claims folder, including the service 
medical records and post service medical 
records, the examiner is asked to address 
the following question:  

If the results of the of the 
veteran's audiometric testing for 
the right ear indicate any of the 
following: (i) the auditory 
threshold in any of the frequencies 
at 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or, 
(ii) the auditory thresholds for at 
least three of the frequencies at 
500, 1000, 2000, 3000, and 4000 
Hertz are 26 decibels or greater; 
or, (iii) the speech recognition 
score using the Maryland CNC Test is 
less than 94, the examiner should 
offer an opinion as to whether it is 
at least as likely as not that the 
veteran's right ear hearing loss 
disability was caused or had its 
onset during service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.


3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
claim of entitlement to service 
connection for right ear hearing loss.  
Because the record indicates that the 
veteran may have experienced combat while 
serving in the Navy in World War II, the 
RO should, when adjudicating this claim, 
consider whether 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) apply in this 
case.

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




